COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-372-CV
 
IN RE ARTURO HERNANDEZ                                                     RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Per this court=s
instructions, our clerk=s office called the clerk of the
89th District Court of Wichita County and confirmed that the four motions for
discovery that relator seeks a ruling on are not on file in the 89th District
Court of Wichita County.  Accordingly,
relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL: 
WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
October 22, 2009




     [1]See
Tex. R. App. P. 47.4.